Citation Nr: 1434113	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  08-03 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from February 2003 to December 2005.  He also had prior service in the United States Army Reserve.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In July 2013, the Veteran and his spouse presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

The Board remanded the appeal in December 2013 for further development.  The case has since been returned to the Board for appellate review.  In the same December 2013 decision, the Board fully adjudicated the issue of entitlement to an earlier effective date for the grant of Chapter 35 Dependents' Educational Assistance (DEA) benefits.  Thus, the issue is no longer on appeal before the Board.

In the June 2007 rating decision on appeal, the RO also granted the Veteran service connection for left lower extremity radiculopathy, associated with the service-connected degenerative disc disease of the lumbar spine.  Regardless, the Veteran has not expressed disagreement with the initial 20 rating percent rating assigned for left lower extremity radiculopathy.  That is, the Veteran did not file a timely notice of disagreement (NOD) or substantive appeal (e.g., VA Form 9 or equivalent statement) for this particular issue.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  Therefore, the left lower extremity radiculopathy issue is not on appeal before the Board at this time.

However, the issue of entitlement to an increased rating in excess of 20 percent for left lower extremity radiculopathy was recently raised by the record, but was not properly readjudicated by the RO.  See e.g., July 2013 hearing testimony at pages 13-14.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the RO for appropriate action.  See 38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's degenerative disc disease of the lumbar spine is not productive of unfavorable ankylosis of the entire spine; unfavorable ankylosis of the entire thoracolumbar spine; or, incapacitating episodes having a total duration of at least at least 6 weeks during the past 12 months.  


CONCLUSION OF LAW

The criteria for an initial disability rating higher than 40 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

For the issue of a higher initial rating for the lumbar spine, review of the claims folder reveals compliance with the VCAA.  The duty to notify was accomplished by way of VCAA letters sent from the RO to the Veteran in January 2006, November 2008, December 2013, and April 2014.  These letters satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection and initial rating claims; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In addition, the November 2008 VCAA letter advised the Veteran of the elements of a disability rating and an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Moreover, the November 2008 VCAA notice letter advised the Veteran of the additional notice requirements for increased rating claims.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The outcome of the Vazquez-Flores holdings is that VCAA notice for an increased rating claim does not have to be individually tailored or specific to each Veteran's particular facts, but rather only a generic notice is required.  The November 2008 VCAA letter, in particular, was fully sufficient.  In fact, this letter also included a copy of the relevant rating criteria for the spine (Diagnostic Codes 5237-5243).  

Thus, the Veteran has received all required notice in this case for the increased rating issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  
With respect to the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, Army Reserve records, VA outpatient and inpatient treatment records, Department of Defense Tricare records, private medical evidence as authorized by the Veteran, and VA examinations.  For his part, the Veteran has submitted personal statements, hearing testimony, argument from his representative, private medical evidence, and additional VA medical records.  He has not identified any additional, outstanding evidence that is relevant to his increased rating claim being decided herein.

The Veteran was also afforded VA examinations in December 2008 and January 2014 in connection with his claim for his initial evaluation for his service-connected lumbar spine disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that these VA examinations obtained are adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination, and they fully address the rating criteria that are relevant to rating the lumbar spine disability in this case.  The examinations considered functional loss and whether there were incapacitating episodes.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined in January 2014.  38 C.F.R. § 3.327(a).  Indeed, there is no allegation or evidence revealing any worsening of the lumbar spine disability since that time.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Thus, there is adequate medical evidence of record to make a determination in this case.  

With regard to the July 2013 hearing for the lumbar spine increased rating claim, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, 26 Vet. App. 76 (2012).  At the hearing, the Veterans Law Judge, the Veteran, his spouse, and the representative outlined the increased rating issue on appeal and engaged in a discussion as to substantiation of that claim.  The Veteran's specific lumbar spine symptomatology was discussed in detail by the parties at that hearing.  The Veterans Law Judge sought to identify the relevant evidence and interviewed the Veteran.  Neither the Veteran nor his representative identified any potential favorable outstanding medical evidence.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.   

With regard to the previous December 2013 Board remand, the Board finds that the Appeals Management Center (A<C) substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  Specifically, pursuant to the remand, the AMC secured additional VA treatment records and afforded the Veteran a January 2014 VA medical examination to evaluate the current severity of his service-connected lumbar spine disability.  The VA examination adequately addressed the severity of the Veteran's lumbar spine disability and specifically responded to the Board's particular inquiries.  As such, the AMC has substantially complied with the Board's instructions.  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his increased rating claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the issue on appeal.


II.  Increased Rating for Lumbar Spine - Schedular Basis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 indicate that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected lumbar spine disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

In this case, a 100 percent prestabilization rating pursuant to 38 C.F.R. § 4.28 was in effect from December 16, 2005, to September 1, 2007.  The 100 percent prestabilization rating was based on the combined effects of the Veteran's service-connected obstructive sleep apnea, lumbar spine degenerative disc disease, left lower extremity radiculopathy, posttraumatic stress disorder (PTSD) with major depression and a cognitive disorder, and a lumbar spine scar.  Based on the evidence of record from December 16, 2005, to September 1, 2007, the RO determined that these service-connected disabilities resulted in an "unstabilized condition" with severe disability and with gainful employment not being feasible or advisable.  Therefore, the RO did not assign specific individual disability ratings for these disabilities, including the lumbar spine, because of their "unstabilized" nature.  The Veteran had undergone lumbar spine surgeries in April 2004 and September 2004, with an accompanying deterioration of his psychiatric and cognitive condition.  He was hospitalized with a long period of rehabilitation.  He was also undergoing physical therapy and mental health therapy during this time period.  

In the June 2007 rating decision on appeal, the RO discontinued the Veteran's 100 percent prestabilization rating pursuant to 38 C.F.R. § 4.28.  This termination became effective from September 1, 2007.  See 38 C.F.R. § 3.105(e).  The Veteran's degenerative disc disease of the lumbar spine was assigned an initial 40 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  This 40 percent rating has remained in effect since September 1, 2007.

The Veteran has appealed the June 2007 rating decision that granted service connection for his degenerative disc disease of the lumbar spine.  He has expressed disagreement with the initial 40 percent rating assigned since September 1, 2007. Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of his award when his lumbar spine disability have been more severe than at others for the time period from September 1, 2007 to the present.  Id.  

The criteria for spine disorders were amended in September 2002 and again in September 2003.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003).  In this case, the Veteran's service connection claim was received by the RO in 2006, which was subsequent to the final amendments.  Thus, only the most current version of the rating criteria (i.e., the September 2003 amendments) is for application.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000. See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  

The September 2003 amendments indicate that intervertebral disc syndrome, (preoperatively or postoperatively) can be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the Spine is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:  

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent evaluation is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent rating requires evidence of unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after September 26, 2003). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

A 10 percent rating requires evidence of incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months. 

A 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

Note 1:  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note 2:  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after September 26, 2003). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 40 percent for his service-connected lumbar spine disability.  38 C.F.R. § 4.7.

Specifically, as to orthopedic manifestations of the lumbar spine with consideration of functional loss, the evidence of record does not reveal unfavorable ankylosis of the entire spine warranting a higher 100 percent evaluation or unfavorable ankylosis of the entire thoracolumbar spine warranting a higher 50 percent evaluation.  38 C.F.R. § 4.71a.  In fact, there is no diagnosis of ankylosis at all in the evidence of record.  Range of motion findings, although limited at times, do not reveal unfavorable ankylosis or even favorable ankylosis.

That is, even when considering the Veteran's complaints of pain and other functional loss factors, the evidence does show that there is functional loss more nearly approximating ankylosis.  38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the October 2006 VA examination found the Veteran to have 30 degrees of lumbar flexion, 0 degrees of extension, 5 degrees of right and left lateral flexion, and 5 degrees of right and left rotation.  Pain and discomfort were noted at all extremes of motion, and repetitive motion and pain were considered.  However, the Board finds that the probative value of the August 2006 VA examiner's findings are limited.  Notably, the examiner observed that the Veteran had significantly greater range of motion when not under direct observation, such as when moving about the examination and interview rooms undressing, dressing, and mounting and dismounting the examination table.  Straight leg raising was "virtually unobtainable due to volitional guarding..."  The examiner emphasized that volitional guarding of the Veteran precluded "an accurate objective assessment of the current severity of the Veteran's condition and current degree of functional limitation."  Thus, a degree of doubt is cast on the validity of the range of motion findings at that time.  Therefore, the range of motion findings of the August 2006 VA examiner have very limited probative value.  

The December 2008 VA examination found the Veteran to have 30 degrees lumbar flexion, 10 degrees extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of pain.  Repetitive motion was considered, as the spine was additionally limited by pain, fatigue, weakness, lack of endurance after repetitive use.  However, there was no additional limitation of motion in degree.  There was also a specific finding of no thoracolumbar spine ankylosis.  

In addition, the January 2014 VA examination found the Veteran to have 25 degrees of lumbar flexion, 10 degrees of extension, 15 degrees of right and left lateral flexion, and 30 degrees of right and left rotation, all with consideration of where pain begins.  Repetitive motion and pain were considered, but there was no further change in range of motion.  There was specific documentation of "no flare-ups."  Several contributing factors of functional loss were listed: less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, instability of station, disturbance of locomotion, interference with sitting, standing and/or weight-bearing, and lack of endurance.  The examiner assessed that "[p]ain, weakness, fatigability or incoordination would not significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time."  The examiner did not note any thoracolumbar spine ankylosis.  

With regard to ankylosis, VA and Tricare and private treatment records dated from 2006 to 2013 document constant low back pain with flare-ups, but fail to reveal any evidence of thoracolumbar spine ankylosis.  All of the above medical evidence contains either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  The Board has considered the Veteran's testimony that it becomes difficult for the Veteran to bend his back due to pain approximately one to two times per week.  See hearing testimony at pages 17-18.  Nonetheless, it is apparent from the evidence of record that the Veteran's lumbar spine is not fixated or immobile with fibrous or bony union. 

With regard to functional loss, the Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell.  However, an increased evaluation for the Veteran's service-connected lumbar spine disability is not warranted on the basis of functional loss due to pain or weakness or weakened movement or excess fatigability or incoordination in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board has considered the competent lay evidence and July 2013 hearing testimony from the Veteran and his spouse when considering functional loss.  The Board observes that the Veteran has complained of constant low back pain and muscle spasms on numerous occasions.  He uses a cane to walk regularly, and he takes pain medication (tramadol).  There is also objective evidence of tenderness and stiffness.  The Veteran has reduced strength, and he has difficulty sleeping, sitting, waking, bending, lifting, and standing.  His gait is slow, and his physical activities and activities of daily living are more limited due to his lumbar spine.  The Veteran testified that he has difficulty completing chores, and riding and driving in a vehicle for over an hour and a half is challenging.  Nevertheless, the effect of the pain and other factors in the Veteran's lumbar spine is contemplated in the 40 percent rating assigned.  Indeed, as previously discussed, the evidence does not show that pain or other factors cause functional loss more closely approximating favorable or unfavorable ankylosis.  The Court has held that pain in itself does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition, with regard to incapacitating episodes, the evidence of record does not show the Veteran to have had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  As previously noted, an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  The Board observes that there are no VA, private, or Tricare treatment records associated with the claims file indicating that the Veteran was prescribed bed rest by any physician for at least six weeks.  The December 2008 VA examiner specifically noted there were no incapacitating episodes.  The January 2014 VA examiner did state that the Veteran reported incapacitating episodes having a total duration of at least six weeks during the past 12 months.  However, in an April 2014 email addendum, the same VA examiner clarified that there was no evidence of "prescribed" bed rest in the record.  Rather, the prior notation was based on the Veteran's testimony.  In an April 2014 statement, the Veteran indicated that, although he lies down to help his lumbar spine, no physician has actually prescribed bed rest for his lumbar spine.  At the July 2013 hearing, he also testified that no doctor has recommended bed rest.  See testimony at page 16.  Thus, a rating above 40 percent is not warranted for the Veteran's lumbar spine under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

After reviewing the record, the Board further finds that a separate disability rating is not warranted because the evidence does not demonstrate that the Veteran suffered from a separate neurological disability distinct from his degenerative disc disease of the lumbar spine.  The Veteran is already separately service-connected for left lower extremity radiculopathy.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The evidence of record does not identify any separate neurological findings or disability not already contemplated under the discussed pertinent criteria.  In fact, the January 2014 VA examiner noted that there was no right lower extremity radiculopathy or other neurologic abnormalities or findings related to the back disability, such as bowel or bladder problems.  Therefore, the Board concludes that the Veteran does not have any additional neurological deficiency that is a manifestation of his service-connected lumbar spine disability so as to warrant a separate disability rating under the diagnostic codes pertinent to rating neurological disorders. See Bierman, 6 Vet. App. at 129-132.

Accordingly, the Board concludes that an initial evaluation in excess of 40 percent is not warranted for the Veteran's degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.3.   There is no basis to "stage" the Veteran's 40 percent rating for his lumbar spine disability, as his symptoms have remained consistent throughout the entire appeal period from September 1, 2007.  Fenderson, 12 Vet. App. at 126.  


III.  Increased Rating - Extraschedular Basis

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's lumbar spine disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran's chief complaints of pain and functional loss are fully considered in the rating criteria, to include 38 C.F.R. §§ 4.40, 4.45, 4.59. Moreover, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability during the appeal period.  The Board does observe that the Veteran is no longer working and that he is in receipt of a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, the record does not show that the Veteran's lumbar disability alone causes impairment with employment over and above that which is contemplated in the assigned schedular 40 percent rating. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  In fact, the January 2014 VA examiner stated that the disorder did not impact his ability to work.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected lumbar spine disability on appeal under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).



ORDER

An initial disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


